DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13, 14, and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 13, “the outside” provides a lack of proper antecedent basis.
Regarding claims 14 and 26, the phrase “so as to inhibit the axial play spacing between the closure element and the interface element” is unclear since it doesn’t “inhibit...spacing” as seemingly claimed... it seems that it should actually inhibit adjusting the size of the spacing.  How does it inhibit spacing especially since at least a small spacing will always exist according to the original disclosure?  Please clarify.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



	Regarding claims 12 and 19, 
A tubular electromechanical actuator (as depicted in Fig. 1) for [intended use] a closure or sun protection home automation installation [for claim 19, the installation positively recited can be seen in fig. 1 as well), the electromechanical actuator comprising at least: an assembly (discussed hereinafter in more detail), the assembly comprising: an electronic control unit (as depicted in Fig. 6 such as around 140), an electric motor (at 102) , a reduction gear (inevitably for the output shaft), and an output shaft (at 103 for example); a casing (at 101), the casing being hollow and configured to house the assembly (as depicted in Fig. 1), the casing comprising a first end and a second end (right and left ends respectively as shown in fig. 1), the second end being opposite the first end, the output shaft protruding past the casing at the first end of the casing (as seen in fig. 1), in an assembled configuration of the electromechanical actuator; and a closure element (at 110; fig. 1) of the second end of the casing (left end  in fig. 1 for example), the closure element protruding past the casing at the second end of the casing (as depicted in Fig. 1), in the assembled configuration of the electromechanical actuator, wherein, the electromechanical actuator also comprises an interface element (such as but not limited to 121/122/120 for example), the interface element being arranged between the closure element and the electronic control unit (as depicted in Fig. 1) with an axial play spacing (at the location where reference character F1 is being provided between the closure element and the interface element (as depicted in Fig.’s 1 and 2), and the interface element comprises a first accommodation (the accommodation can be the actual section 122 or the space therebetween or both - note that the term “accommodation” is extremely broad - 1 common definition being ‘something that meets a need’ or another being ‘a seat’ or ‘a compartment’ as non-limiting examples when interpreted with the broadest reasonable interpretation), with an inhibiting element (124) positioned within the first accommodation (124 meets this limitation when interpreted with the broadest reasonable interpretation as claimed - see definition provided below and also note that 124 is positioned within or interior of the space or confines of the entire accommodation 121/122/120 - note that it is within/inside the outer circumference of 120/121/ as one non-limiting example), the inhibiting element inhibiting an axial length of the axial play spacing between the closure element and the interface element along an axial direction of the electromechanical actuator along a major length of the electromechanical actuator which goes along a rotation axis of the casing extending from the second end of the casing toward the first end of the casing (as can be seen via fig.’s 1 and 2 for example).  
ac·com·mo·da·tion
  (ə-kŏm′ə-dā′shən)
n.
1. The act of accommodating or the state of being accommodated; adjustment.
2. Something that meets a need; a convenience.
3. accommodations
a. Room and board; lodgings.
b. A seat, compartment, or room on a public vehicle.
4. Reconciliation or settlement of opposing views.
5. Physiology The automatic adjustment in the focal length of the lens of the eye to permit retinal focus of images of objects at varying distances.
6. A financial favor, such as a loan.
American Heritage® Dictionary of the English Language, Fifth Edition. Copyright © 2016 by Houghton Mifflin Harcourt Publishing Company. Published by Houghton Mifflin Harcourt Publishing Company. All rights reserved.

with•in
 (wɪðˈɪn, wɪθ-)prep.
1. in or into the interior of or the parts or space enclosed by: within city walls.
2. inside of; in: the love within my heart.
3. in the compass or limits of; not beyond: within view; to live within one's income.
4. at or to some point not beyond, as in length or distance; not farther than: within a radius of a mile.
5. at or to some amount or degree not exceeding: within two degrees of freezing.
6. in the course or period of, as in time: within the year.
7. inside of the limits fixed or required by; not transgressing: within the law.
8. in the field, sphere, or scope of: within the family.
adv.
9. in or into an interior or inner part; inside.
10. in or into a house, building, etc.; indoors.
11. as regards the inside; internally.
12. in the mind, heart, or soul; inwardly.
n.
13. the inside of a place, space, or building.
[before 1000; Middle English withinne (preposition and adv.), Old English withinnan (adv.) =with with- + innan from within =in in + -an suffix of motion from]
Random House Kernerman Webster's College Dictionary, © 2010 K Dictionaries Ltd. Copyright 2005, 1997, 1991 by Random House, Inc. All rights reserved.

	It appears all of the elements have been discussed above including the fact that the applicant admits that Beau teaches a reducer [see arguments section at bottom of page 9], however, if for some reason it is found that Beau does not teach a reduction gear, the examiner repeats the previous Official Notice that such a feature was old and well known in the art such that it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to perform reduction.  It is assumed that the applicant agrees it is well known due to any reasonable lack of argument to the contrary.


The tubular electromechanical actuator for a closure or sun protection home automation installation according to claim 12, wherein the closure element comprises an accommodation emerging at a first face of the closure element (such as at 112/113/111 for example; see fig. 2) and at a second face of the closure element (as seen in fig. 1 as well at the top and bottom), the accommodation of the closure element being positioned opposite the inhibiting element (as depicted in Fig. 1), in the assembled configuration of the electromechanical actuator, so as to [intended use] allow a position adjustment of the inhibiting element from the outside of the closure element (as claimed this does not require that it is configured to ‘allow direct access to a tool from a user from entirely outside of the closure element in order to adjust a distance of the play spacing from a position adjustment -  as claimed Beau meets the limitation since a user can rotate the casing which rotationally adjust the position of the inhibiting element about the major axis along the roller - therefor when interpreted with the broadest reasonable interpretation this limitation is met).  The examiner notes that this seems to be claimed broader than the applicant intended. 
Regarding claim 14, 
The tubular electromechanical actuator for a closure or sun protection home automation installation according to claim 12, wherein the inhibiting element is configured to [intended use] cooperate with a face of the closure element (such as at 112/113 in fig. 2), following a position adjustment of the inhibiting element relative to the closure element (this is intended use language and the position adjust can be upon clipping inhibiting element 123 onto the closure element), along the axial direction of the electromechanical actuator, so as to inhibit the axial play spacing between the closure element and the interface element (upon following axial movement to clip inhibiting element 123 onto the closure element 110 along the axial movement, this would perform the function of inhibiting play spacing as best understood via the 112).  
Regarding claim 16, 
The tubular electromechanical actuator for a closure or sun protection home automation installation according to claim 12, wherein the closure element comprises a stop configured to cooperate [intended use] with the casing (as understood when looking at fig.’s 1 and 9), at the second end of the casing, in the assembled configuration of the actuator (see fig.’s 1 and 9).
  Regarding claim 17, 
 The tubular electromechanical actuator for a closure or sun protection home automation installation according to claim 12, wherein the electromechanical actuator also comprises a retaining element (such as 3), the retaining element being assembled at [‘at’ the first end of the casing, the retaining element comprising a first stop (its surface to stop movement of 103 - see fig. 1) configured to cooperate [intended use] with the assembly, in the assembled configuration of the electromechanical actuator.  Note other structures such as 150 or 151 could meet the limitations too as recited so broadly - these are non-limiting examples.
Regarding claims 24 and 25, all of the elements have been discussed above except wherein, the axial play spacing between the closure element and the interface element, along the axial direction of the electromechanical actuator, is plus or minus two millimeters (the examiner is interpreting this to mean that --the axial play spacing is about two millimeters--) it appears this is the distance shown in Beau, however, attention is directed to the fact that the courts have held that a specific amount or size [such as a distance in this case] is not sufficient to patentably distinguish over the prior art as it is held to be an obvious modification, therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided the spacing of Beau as about two millimeters or [plus or minus two millimeters] as an obvious modification to provide a desired size/distance. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) and/or In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
Regarding claim 26,
The tubular electromechanical actuator for a closure or sun protection home automation installation according to claim 12, wherein, the axial play spacing extends along the axial direction of the electromechanical actuator, the interface element comprises the first accommodation, and the inhibiting element inhibits the axial play spacing between the closure element and the interface element along the axial direction of the electromechanical actuator (as depicted in Fig.’s 1 and 2 for example).

Claim 18 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Beau et al. (EP 1990897); or, in the alternative, under 35 U.S.C. 103 as obvious over Beau et al. (EP 1990897); or, in the alternative, under 35 U.S.C. 103 as obvious over Beau et al. (EP 1990897) in view of Buccola et al. (US 20170241201).
Regarding claim 18, when interpreted with the broadest reasonable interpretation Beau can teach multiple retaining elements as claimed such as 103/150/151/etc.; however if this is found unreasonable attention is directed to Buccola which teaches a retaining element with first and second stops configured to cooperate with the casing at the first end of the casing in the assembled configuration of the actuator (as depicted in Fig. 4).  It would have been obvious 


    PNG
    media_image1.png
    619
    914
    media_image1.png
    Greyscale


	Allowable Subject Matter
Claims 15 and 23 are allowed.
Response to Arguments
Applicant’s arguments with respect to claims 12-19 and 23-26 have been considered but are moot because the arguments are not found persuasive.  They are generally not commensurate with the rejection as applied. Further it appears via the arguments that the applicant believes the claims are more narrowing than actually claimed, the examiner stresses that the limitations are being interpreted with the broadest reasonable interpretation as required by the MPEP.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Contact Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P CAHN whose telephone number is (571)270-5616.  The examiner can normally be reached on M-F 10-8.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHERINE MITCHELL can be reached on 5712727069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application 
/DANIEL P CAHN/          Primary Examiner, Art Unit 3634